        Case 5:19-cv-01168-FB-ESC Document 36 Filed 08/28/20 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION


HORTENCIA TODD,                                 §
                                                §
                   Plaintiff,                   §                SA-19-CV-01168-FB
                                                §
vs.                                             §
                                                §
LYFT, INC., MR. RYAN TERRY                      §
VANGORDEN,                                      §
                                                §
                   Defendants.                  §

                                            ORDER

        Before the Court is the above-styled cause of action, which was referred to the

undersigned for all pretrial proceedings. On August 26, 2020, the Court received notice that this

case settled in mediation [#35].

        IT IS THEREFORE ORDERED that the parties file a stipulation of dismissal on or

before September 25, 2020.

        IT IS FURTHER ORDERED that all current deadlines and settings are VACATED in

light of the settlement.

        SIGNED this 28th day of August, 2020.




                                     ELIZABETH S. ("BETSY") CHESTNEY
                                     UNITED STATES MAGISTRATE JUDGE
